FILE COPY




        BRIAN QUINN                                                            BOBBY RAMIREZ
         Chief Justice              Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                       March 9, 2021

Mark Barrera                                    Joe L. Lovell
THE BARRERA FIRM                                Matthew S. Merriott
424 East Nueva                                  LOVELL, LOVELL, ISERN &
San Antonio, TX 78205                           FARABOUGH, L.L.P.
* DELIVERED VIA E-MAIL *                        112 West 8th Avenue, Suite 1000
                                                Amarillo, TX 79101
Andrew R. Evans                                 * DELIVERED VIA E-MAIL *
Donna Peck
SPROUSE SHRADER SMITH P.C.
P.O. Box 15008
Amarillo, TX 79105
* DELIVERED VIA E-MAIL *

RE:         Case Number: 07-20-00353-CV, 07-21-00039-CV
            Trial Court Case Number: 73551-C

Style:      In re The Estate of Magdalena Sanchez McMordie

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Bobby Ramirez
                                                          Bobby Ramirez, Clerk

cc:        Honorable Ana Estevez (DELIVERED VIA E-MAIL)
           Joel Forbis (DELIVERED VIA E-MAIL)
           Walter P. Wolfram (DELIVERED VIA E-MAIL)